DISMISSED. AFFIRMED. The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).12 We hereby consolidate these appeals sua sponte. These appeals present common questions of fact and law, and, in the circumstances of this case, we conclude that the recusal order is reviewable as a subsidiary ruling that was made within the course of deciding the petition for guardianship and became final before the consolidated appeals were filed. Cf. Los v. Los, 595 A.2d 381 (Del. 1991) ("A ruling by a trial court on a motion for disqualification would generally be deemed interlocutory and not subject to review without compliance with the provisions of Supreme Court Rule 42. The ruling denying recusal, although interlocutory, became final in this case when the Family Court dismissed Father's petition because of his refusal to participate in the hearing." (citation omitted)).